— On argument, order denying motion to resettle order of August 28,1929, reversed upon the law and the facts, with ten dollars costs and disbursements to respondents, motion granted and order resettled by adding thereto the words: “without prejudice to the making of a similar motion, if said defendants are so advised, at the *628trial of the action.” In light of the foregoing disposition, the appeal from the order of August 28, 1929, is dismissed, without costs. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.